Name: 2012/201/EU: Commission Implementing Decision of 26Ã March 2012 amending Decision 98/213/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards internal partition kits (notified under document C(2012) 1866) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: building and public works;  technology and technical regulations
 Date Published: 2012-04-21

 21.4.2012 EN Official Journal of the European Union L 109/20 COMMISSION IMPLEMENTING DECISION of 26 March 2012 amending Decision 98/213/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards internal partition kits (notified under document C(2012) 1866) (Text with EEA relevance) (2012/201/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4) thereof, After consulting the Standing Committee on Construction, Whereas: (1) Commission Decision 98/213/EC (2) only refers to products as defined in European technical approvals, while some of those products may also be covered by harmonised European standards. (2) The European Committee for Standardisation (CEN) is currently preparing harmonised European standards for certain products referred to in Decision 98/213/EC. (3) Decision 98/213/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 98/213/EC is amended as follows: (1) the following Article 3a is inserted: Article 3a The procedure for attesting conformity as set out in Annex IV shall be indicated in mandates for harmonised European standards.; (2) Annex IV is added, the text of which is set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 March 2012. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 80, 18.3.1998, p. 41. ANNEX ANNEX IV PRODUCT FAMILY GYPSUM BOARD PARTITION KITS (1/2) Systems of attestation of conformity For the product(s) and intended use(s) listed below, the European Committee for Standardisation (CEN) is requested to specify the following system of attestation of conformity in the relevant harmonised European standards: Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Internal partition kits/systems For all uses not subject to reaction to fire requirements any 3 System 3: See Annex III(2)(ii) to Directive 89/106/EEC, second possibility. The specification for the system must be such that it may be implemented even where it is not necessary to determine the performance for a certain characteristic, because at least one Member State has no legal requirement for that characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the interpretative documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if it does not wish to declare the performance of the product in that respect. PRODUCT FAMILY GYPSUM BOARD PARTITION KITS (2/2) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN is requested to specify the following system(s) of attestation of conformity in the relevant harmonised European standard: Product(s) Intended use(s) Level(s) or class(es) (reaction to fire) Attestation of conformity system(s) Internal partition kits/systems Uses subject to reaction to fire requirements A1 (1), A2 (1), B (1), C (1) 1 A1 (2), A2 (2), B (2), C (2), D, E 3 (A1 to E) (3), F 4 System 1: See Annex III(2)(i) to Directive 89/106/EEC, without audit-testing of samples. System 3: See Annex III(2)(ii) to Directive 89/106/EEC, second possibility. System 4: See Annex III(2)(ii) to Directive 89/106/EEC, third possibility. The specification for the system must be such that it may be implemented even where it is not necessary to determine the performance for a certain characteristic, because at least one Member State has no legal requirement for that characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the interpretative documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if it does not wish to declare the performance of the product in that respect. (1) Products or materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (for example, the addition of fire retardants or the limitation of organic material). (2) Products or materials not covered by footnote (). (3) Products or materials that are not required to be tested for reaction to fire (for example, products or materials of Class A1 in accordance with Commission Decision 96/603/EC (OJ L 267, 19.10.1996, p. 23)).